OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on November 25, 1974, and is presently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State because he moved to California in 1980, he has not practiced law in New York since that time, and he has no intention of returning to New York. There are no complaints *145pending against him. Therefore, we grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.